Exhibit 10.8

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of June 15, 2007, by and between OPEN ENERGY CORPORATION, a Nevada corporation
with its principal place of business located at 514 Via de la Valle, Suite 200,
Solana Beach, CA 92075 (the “Parent”), and each subsidiary of the Parent listed
on Schedule I attached hereto (each a “Subsidiary,” and collectively and
together with the Parent, the “Company”), in favor of the HOLDER (the “Secured
Party”) listed on Schedule I attached to the Note and Warrant Purchase Agreement
(the “Note and Warrant Purchase Agreement”) dated the date hereof between the
Company and the Secured Party.

WHEREAS, in connection with the Note and Warrant Purchase Agreement by and among
the parties hereto of even date herewith (the “Note and Warrant Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Note and Warrant Purchase Agreement, to issue and sell to the
Holder  a Note (the “Note”) which, if not paid when due, and if the collateral
pledged to ensure the payment thereof is not sufficient to satisfy the
obligations of the Company with respect thereto, may be converted into a secured
convertible Debenture (the “Convertible Debenture”) which shall be convertible
into shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock,” as converted, the “Conversion Shares”) in accordance with the
terms of the Convertible Debenture. Capitalized terms not defined herein shall
have the meaning ascribed to them in the Note and Warrant Purchase Agreement.

WHEREAS, to induce the Secured Party to enter into the transaction contemplated
by the Note and Warrant Purchase Agreement, and the related documents, each
Company hereby grants to the Secured Party a security interest in and to the
pledged property of each Company identified on Exhibit A hereto (collectively
referred to as the “Pledged Property”) to secure all of the Obligations (as
defined below).

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE 1.

DEFINITIONS AND INTERPRETATIONS


SECTION 1.1.            RECITALS.


THE ABOVE RECITALS ARE TRUE AND CORRECT AND ARE INCORPORATED HEREIN, IN THEIR
ENTIRETY, BY THIS REFERENCE.


SECTION 1.2.            INTERPRETATIONS.

Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.


SECTION 1.3.            OBLIGATIONS SECURED.

The security interest created hereby in the Pledged Property constitutes
continuing collateral security for all of the following obligations of the
Parent (collectively, the “Obligations”):

(a)  After Holder’s delivery of a Note Conversion Letter and for so long
thereafter as the Convertible Debentures are outstanding, the payment by the
Parent, as and when due and payable (by scheduled maturity, acceleration, demand
or otherwise), of all amounts from time to time owing by it in respect of the
Note and Warrant Purchase Agreement, the Convertible Debentures, and any other
related documents in connection with the Convertible Debentures; and


--------------------------------------------------------------------------------


(b)  After Holder’s delivery of a Note Conversion Letter and for so long
thereafter as the Convertible Debentures are outstanding, the due performance
and observance by the Parent of all of its other obligations from time to time
existing in respect of any of the other related documents in connection with the
Convertible Debentures, including without limitation, the Parent’s obligations
with respect to any conversion or redemption rights of the Secured Party under
the Convertible Debentures.


ARTICLE 2.

PLEDGED PROPERTY; EVENT OF DEFAULT


SECTION 2.1.            PLEDGED PROPERTY.

(A)              AS COLLATERAL SECURITY FOR ALL OF THE OBLIGATIONS, THE COMPANY
HEREBY PLEDGES TO THE SECURED PARTY, AND CREATES IN THE SECURED PARTY FOR HIS
BENEFIT, A CONTINUING SECURITY INTEREST IN AND TO ALL OF THE PLEDGED PROPERTY
WHETHER NOW OWNED OR HEREAFTER ACQUIRED.


(B)              SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE COMPANY SHALL MAKE, EXECUTE, ACKNOWLEDGE, FILE, RECORD AND
DELIVER TO THE SECURED PARTY ANY DOCUMENTS REASONABLY REQUESTED BY THE SECURED
PARTY TO PERFECT HIS SECURITY INTEREST IN THE PLEDGED PROPERTY.  SIMULTANEOUSLY
WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY SHALL MAKE,
EXECUTE, ACKNOWLEDGE AND DELIVER TO THE SECURED PARTY SUCH DOCUMENTS AND
INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, FINANCING STATEMENTS, CERTIFICATES,
AFFIDAVITS AND FORMS AS MAY, IN THE SECURED PARTY’S REASONABLE JUDGMENT, BE
NECESSARY TO EFFECTUATE, COMPLETE OR PERFECT, OR TO CONTINUE AND PRESERVE, THE
SECURITY INTEREST OF THE SECURED PARTY IN THE PLEDGED PROPERTY, AND THE SECURED
PARTY SHALL HOLD SUCH DOCUMENTS AND INSTRUMENTS AS SECURED PARTY, SUBJECT TO THE
TERMS AND CONDITIONS CONTAINED HEREIN.


SECTION 2.2.            EVENT OF DEFAULT

AN “EVENT OF DEFAULT” SHALL BE DEEMED TO HAVE OCCURRED UNDER THIS AGREEMENT UPON
AN EVENT OF DEFAULT UNDER AND AS DEFINED IN THE CONVERTIBLE DEBENTURES.


ARTICLE 3.

ATTORNEY-IN-FACT; PERFORMANCE


SECTION 3.1.            SECURED PARTY APPOINTED ATTORNEY-IN-FACT.

Upon the occurrence and during the continuance of an Event of Default: (a) the
Company hereby appoints the Secured Party as its attorney-in-fact, with full
authority in the place and stead of the Company and in the name of the Company
or otherwise, from time to time in the Secured Party’s discretion to take any
action and to execute any instrument which the Secured Party may reasonably deem
necessary to accomplish the purposes of this Agreement, including, without
limitation, to receive and collect all instruments made payable to the Company
representing any payments in respect of the Pledged Property or any part thereof
and to give full discharge for the same; (b) the Secured Party may demand,
collect, receipt for, settle, compromise, adjust, sue for, foreclose, or realize
on the Pledged Property as and when the Secured Party may determine, and (c) to
facilitate collection, the Secured Party may notify account debtors and obligors
on any Pledged Property to make payments directly to the Secured Party.


SECTION 3.2.            SECURED PARTY MAY PERFORM.

If the Company fails to perform any agreement contained herein, the Secured
Party, at his option, may himself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.


--------------------------------------------------------------------------------



ARTICLE 4.

REPRESENTATIONS AND WARRANTIES


SECTION 4.1.            AUTHORIZATION; ENFORCEABILITY.

Each of the parties hereto represents and warrants that he or it has taken all
action necessary to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.


SECTION 4.2.            OWNERSHIP OF PLEDGED PROPERTY.

The Company represents and warrants that it is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for the security interest
created by this Agreement and other Permitted Liens.  For purposes of this
Agreement, “Permitted Liens” means: (1) the security interest created by this
Agreement, (2) existing Liens disclosed by the Company to the Secured Party; (3)
inchoate Liens for taxes, assessments or governmental charges or levies not yet
due, as to which the grace period, if any, related thereto has not yet expired,
or being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP; (4) Liens of
carriers, materialmen, warehousemen, mechanics and landlords and other similar
Liens which secure amounts which are not yet overdue by more than 60 days or
which are being contested in good faith by appropriate proceedings; (5)
licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Company; (6)
Liens securing capitalized lease obligations and purchase money indebtedness
incurred solely for the purpose of financing an acquisition or lease; (7)
easements, rights-of-way, restrictions, encroachments, municipal zoning
ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing debt and not materially interfering with
the conduct of the business of the Company and not materially detracting from
the value of the property subject thereto; (8) Liens arising out of the
existence of judgments or awards which judgments or awards do not constitute an
Event of Default; (9) Liens incurred in the ordinary course of business in
connection with workers compensation claims, unemployment insurance, pension
liabilities and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); (10) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) and contractual set-off
rights held by such banking institution and which are within the general
parameters customary in the banking industry and only burdening deposit accounts
or other funds maintained with a creditor depository institution; (11) usual and
customary set-off rights in leases and other contracts; and (12) escrows in
connection with acquisitions and dispositions.


ARTICLE 5.

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL


SECTION 5.1             METHOD OF REALIZING UPON THE PLEDGED PROPERTY: OTHER
REMEDIES.

If any Event of Default shall have occurred and be continuing:

(a)           The Secured Party may exercise in respect of the Pledged Property,
in addition to any other rights and remedies provided for herein or otherwise
available to him, all of the rights and remedies of a secured party upon default
under the Uniform Commercial Code (whether or not the Uniform Commercial Code
applies to the affected Pledged Property), and also may (i) take absolute
control of the Pledged Property, including, without limitation, transfer into
the Secured Party’s name or into the name of


--------------------------------------------------------------------------------


his nominee or nominees (to the extent the Secured Party has not theretofore
done so) and thereafter receive, for the benefit of the Secured Party, all
payments made thereon, give all consents, waivers and ratifications in respect
thereof and otherwise act with respect thereto as though he were the outright
owner thereof, (ii) require the Company to assemble all or part of the Pledged
Property as directed by the Secured Party and make it available to the Secured
Party at a place or places to be designated by the Secured Party that is
reasonably convenient to both parties, and the Secured Party may enter into and
occupy any premises owned or leased by the Company where the Pledged Property or
any part thereof is located or assembled for a reasonable period in order to
effectuate the Secured Party’s rights and remedies hereunder or under law,
without obligation to the Company in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Pledged Property for sale, (A) sell the Pledged Property
or any part thereof in one or more parcels at public or private sale, at any of
the Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the Secured
Party may deem commercially reasonable and/or (B) lease, license or dispose of
the Pledged Property or any part thereof upon such terms as the Secured Party
may deem commercially reasonable.  The Company agrees that, to the extent notice
of sale or any other disposition of the Pledged Property shall be required by
law, at least ten (10) days’ notice to the Company of the time and place of any
public sale or the time after which any private sale or other disposition of the
Pledged Property is to be made shall constitute reasonable notification.  The
Secured Party shall not be obligated to make any sale or other disposition of
any Pledged Property regardless of notice of sale having been given.  The
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Company hereby waives any claims against the Secured Party arising by reason of
the fact that the price at which the Pledged Property may have been sold at a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if the
Secured Party accepts the first offer received and does not offer such Pledged
Property to more than one offeree, and waives all rights that the Company may
have to require that all or any part of such Pledged Property be marshaled upon
any sale (public or private) thereof.  The Company hereby acknowledges that
(i) any such sale of the Pledged Property by the Secured Party may be made
without warranty, (ii) the Secured Party may specifically disclaim any
warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely affect the
commercial reasonableness of any such sale of Pledged Property.

(b)           Any cash held by the Secured Party as Pledged Property and all
cash proceeds received by the Secured Party in respect of any sale of or
collection from, or other realization upon, all or any part of the Pledged
Property shall be applied (after payment of any amounts payable to the Secured
Party pursuant to Section 8.3 hereof) by the Secured Party against, all or any
part of the Obligations in such order as the Secured Party shall elect,
consistent with the provisions of the Note and Warrant Purchase Agreement.  Any
surplus of such cash or cash proceeds held by the Secured Party and remaining
after the indefeasible payment in full in cash of all of the Obligations shall
be paid over to whomsoever shall be lawfully entitled to receive the same or as
a court of competent jurisdiction shall direct.

(c)           In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Company shall be liable for the deficiency, together with
interest thereon at the rate specified in the Convertible Debentures for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.

(d)           The Company hereby acknowledges that if the Secured Party complies
with any applicable state, provincial, or federal law requirements in connection
with a disposition of the Pledged Property, such compliance will not adversely
affect the commercial reasonableness of any sale or other disposition of the
Pledged Property.

(e)           The Secured Party shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Pledged Property) for, or other assurances of payment of, the Obligations or
any of them or to resort to such collateral security or other assurances of


--------------------------------------------------------------------------------


payment in any particular order, and all of the Secured Party’s rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising. 
To the extent that the Company lawfully may, the Company hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.


SECTION 5.2             DUTIES REGARDING PLEDGED PROPERTY.

The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.


ARTICLE 6.

AFFIRMATIVE COVENANTS

The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied or the Convertible Debentures
have been fully converted, unless the Secured Party shall consent otherwise in
writing (as provided in Section 8.4 hereof):


SECTION 6.1.            EXISTENCE, PROPERTIES, ETC.

The Company shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured
Party (which other loan instruments collectively shall be referred to as the
“Loan Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder.  For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in his reasonable discretion, whether individually
or in the aggregate, upon (a) the Company’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Company’s ability to
make payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.


SECTION 6.2.            FINANCIAL STATEMENTS AND REPORTS.

The Company shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.


SECTION 6.3.            ACCOUNTS AND REPORTS.

The Company shall maintain a standard system of accounting in accordance with
generally accepted accounting principles consistently applied (“GAAP”) and
provide, at its sole expense, to the Secured Party the following:

(A)              AS SOON AS AVAILABLE, A COPY OF ANY NOTICE OR OTHER
COMMUNICATION ALLEGING ANY NONPAYMENT OR OTHER MATERIAL BREACH OR DEFAULT, OR
ANY FORECLOSURE OR OTHER ACTION RESPECTING ANY MATERIAL PORTION OF ITS ASSETS
AND PROPERTIES, RECEIVED RESPECTING ANY OF THE INDEBTEDNESS OF THE COMPANY IN
EXCESS


--------------------------------------------------------------------------------


OF $500,000 (OTHER THAN THE OBLIGATIONS), OR ANY DEMAND OR OTHER REQUEST FOR
PAYMENT UNDER ANY GUARANTY, ASSUMPTION, PURCHASE AGREEMENT OR SIMILAR AGREEMENT
OR ARRANGEMENT RESPECTING THE INDEBTEDNESS OR OBLIGATIONS OF OTHERS IN EXCESS OF
$500,000; AND

(B)              WITHIN FIFTEEN (15) DAYS AFTER THE MAKING OF EACH SUBMISSION OR
FILING, A COPY OF ANY REPORT, FINANCIAL STATEMENT, NOTICE OR OTHER DOCUMENT,
WHETHER PERIODIC OR OTHERWISE, SUBMITTED TO THE SHAREHOLDERS OF THE COMPANY, OR
SUBMITTED TO OR FILED BY THE COMPANY WITH ANY GOVERNMENTAL AUTHORITY INVOLVING
OR AFFECTING (I) THE COMPANY THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; (II) THE OBLIGATIONS; (III) ANY PART OF THE PLEDGED
PROPERTY; OR (IV) ANY OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR THE
LOAN INSTRUMENTS (EXCEPT, IN EACH CASE, TO THE EXTENT ANY SUCH SUBMISSION,
FILING, REPORT, FINANCIAL STATEMENT, NOTICE OR OTHER DOCUMENT IS POSTED ON EDGAR
ONLINE).


SECTION 6.4.            MAINTENANCE OF BOOKS AND RECORDS; INSPECTION.

The Company shall maintain its books, accounts and records in accordance with
GAAP, and permit the Secured Party, his employees and any professionals
designated by the Secured Party in writing, at any time during normal business
hours and upon reasonable notice to visit and inspect any of its properties
(including but not limited to the collateral security described in the
Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof (it being agreed that, unless an Event of
Default shall have occurred and be continuing, there shall be no more than two
(2) such visits and inspections in any Fiscal Year).


SECTION 6.5.            MAINTENANCE AND INSURANCE.

(A)              THE COMPANY SHALL MAINTAIN OR CAUSE TO BE MAINTAINED, AT ITS
OWN EXPENSE, ALL OF ITS MATERIAL ASSETS AND PROPERTIES IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, MAKING ALL NECESSARY REPAIRS THERETO
AND RENEWALS AND REPLACEMENTS THEREOF.

(B)              THE COMPANY SHALL MAINTAIN OR CAUSE TO BE MAINTAINED, AT ITS
OWN EXPENSE, INSURANCE IN FORM, SUBSTANCE AND AMOUNTS (INCLUDING DEDUCTIBLES),
WHICH THE COMPANY DEEMS REASONABLY NECESSARY TO THE COMPANY’S BUSINESS,
(I) ADEQUATE TO INSURE ALL ASSETS AND PROPERTIES OF THE COMPANY OF A CHARACTER
USUALLY INSURED BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS AGAINST LOSS
OR DAMAGE RESULTING FROM FIRE OR OTHER RISKS INCLUDED IN AN EXTENDED COVERAGE
POLICY; (II) AGAINST PUBLIC LIABILITY AND OTHER TORT CLAIMS THAT MAY BE INCURRED
BY THE COMPANY; (III) AS MAY BE REQUIRED BY THE TRANSACTION DOCUMENTS AND/OR
APPLICABLE LAW AND (IV) AS MAY BE REASONABLY REQUESTED BY SECURED PARTY, ALL
WITH FINANCIALLY SOUND AND REPUTABLE INSURERS.


SECTION 6.6.            CONTRACTS AND OTHER COLLATERAL.

The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Company is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement, except to the extent the failure to so perform such obligations would
not reasonably be expected to have a Material Adverse Effect.


SECTION 6.7.            DEFENSE OF COLLATERAL, ETC.

The Company shall defend and enforce its right, title and interest in and to any
part of:  (a) the Pledged Property; and (b) if not included within the Pledged
Property, those assets and properties whose loss would reasonably be expected to
have a Material Adverse Effect, each against all manner of claims and demands on
a timely basis to the full extent permitted by applicable law (other than any
such claims and demands by holders of Permitted Liens).


--------------------------------------------------------------------------------



SECTION 6.8.            TAXES AND ASSESSMENTS.

The Company shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date),
(b) pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon the Company, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all material taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto if
and to the extent required by GAAP.


SECTION 6.9.            COMPLIANCE WITH LAW AND OTHER AGREEMENTS.


THE COMPANY SHALL MAINTAIN ITS BUSINESS OPERATIONS AND PROPERTY OWNED OR USED IN
CONNECTION THEREWITH IN COMPLIANCE WITH (A) ALL APPLICABLE FEDERAL, STATE AND
LOCAL LAWS, REGULATIONS AND ORDINANCES GOVERNING SUCH BUSINESS OPERATIONS AND
THE USE AND OWNERSHIP OF SUCH PROPERTY, AND (B) ALL AGREEMENTS, LICENSES,
FRANCHISES, INDENTURES AND MORTGAGES TO WHICH THE COMPANY IS A PARTY OR BY WHICH
THE COMPANY OR ANY OF ITS PROPERTIES IS BOUND, EXCEPT WHERE THE FAILURE TO SO
COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 6.10.          NOTICE OF DEFAULT.

The Company shall give written notice to the Secured Party of the occurrence of
any Event of Default.


SECTION 6.11.          NOTICE OF LITIGATION.

The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$250,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

Section 6.13.          Future Subsidiaries.

If the Company shall hereafter create or acquire any subsidiary, simultaneously
with the creation or acquisition of such subsidiary, the Company shall cause
such subsidiary to grant to the Secured Party a security interest of the same
tenor as created under this Agreement.


ARTICLE 7.

NEGATIVE COVENANTS


THE COMPANY COVENANTS AND AGREES THAT, FROM THE DATE HEREOF UNTIL THE
OBLIGATIONS HAVE BEEN FULLY PAID AND SATISFIED, THE COMPANY SHALL NOT, UNLESS
THE SECURED PARTY SHALL CONSENT OTHERWISE IN WRITING:

Section 7.1.            Liens and Encumbrances.

Directly or indirectly make, create, incur, assume or permit to exist any Lien
in, to or against any part of the Pledged Property other than Permitted Liens.

Section 7.2.            Restriction on Redemption and Cash Dividends

Directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock without the prior express written consent
of the Secured Party.


--------------------------------------------------------------------------------


Section 7.3.            Incurrence of Indebtedness.

Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Convertible
Debentures and other Permitted Indebtedness.  “Permitted Indebtedness” means:
(i) indebtedness evidenced by Convertible Debentures; (ii) indebtedness
described on the Disclosure Schedule to the Note and Warrant Purchase Agreement;
(iii) indebtedness incurred solely for the purpose of financing the acquisition
or lease of any equipment by the Company, including capital lease obligations
with no recourse other than to such equipment; (iv) indebtedness (A) the
repayment of which has been subordinated to the payment of the Convertible
Debentures on terms and conditions acceptable to the Secured Party, including
with regard to interest payments and repayment of principal, (B) which does not
mature or otherwise require or permit redemption or repayment prior to or on the
91st day after the maturity date of any Convertible Debentures then outstanding;
and (C) which is not secured by any assets of the Company; (v) indebtedness
solely between the Company and/or one of its domestic subsidiaries, on the one
hand, and the Company and/or one of its domestic subsidiaries, on the other
which indebtedness is not secured by any assets of the Company or any of its
subsidiaries, provided that (x) in each case a majority of the equity of any
such domestic subsidiary is directly or indirectly owned by the Company, such
domestic subsidiary is controlled by the Company and such domestic subsidiary
has executed a security agreement in the form of this Agreement and (y) any such
loan shall be evidenced by an intercompany note that is pledged by the Company
or its subsidiary, as applicable, as collateral pursuant to this Agreement; (vi)
reimbursement obligations in respect of letters of credit issued for the account
of the Company or any of its subsidiaries for the purpose of securing
performance obligations of the Company or its subsidiaries incurred in the
ordinary course of business so long as the aggregate face amount of all such
letters of credit does not exceed $500,000 at any one time; and (vii) renewals,
extensions and refinancing of any indebtedness described in clauses (i) or (iii)
of this subsection.

Section 7.4.            Places of Business.

Change the location of its chief place of business, chief executive office or
any place of business disclosed to the Secured Party, unless such change in
location is to a different location within the United States and the Company
provides notice to the Secured Party of new location within 10 days’ of such
change in location.


ARTICLE 8.

MISCELLANEOUS


SECTION 8.1.            NOTICES.

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on: 
(a) the date of delivery, if delivered in person or by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:

If to the Secured Party:

 

John Fife

 

 

 

 

303 East Wacker Drive, Suite 311

 

 

 

 

Chicago, IL 60657

 

 

 

 

Telephone:            (312)565-1569

 

 

 

 

Facsimile:               (312)819-9701

 

 

 

 

 

 

 

With a copy to:

 

Merrill E. Weber, Esq.

 

 

 

 

303 East Wacker Drive, Suite 311

 

 

 

 

Chicago, IL 60601

 

 

 

 

Telephone:            (773)406-2386

 

 

 

 

Facsimile:               (312)819-9701

 

 

 


--------------------------------------------------------------------------------


 

And if to the Company:

 

Open Energy Corporation

 

 

 

 

514 Via de la Valle, Suite 200

 

 

 

 

Solana Beach, CA 92075

 

 

 

 

Attention: David Saltman, Chief Executive Officer

 

 

Telephone:            858-794-8800

 

 

 

 

Facsimile:               858-794-8811

 

 

 

 

 

 

 

With a copy to:

 

John Hart, Esq.

 

 

 

 

514 Via de la Valle, Suite 200

 

 

 

 

Solana Beach, CA 92075

 

 

 

 

Telephone:            858-794-8800

 

 

 

 

Facsimile:               858-794-8811

 

 

 

Any party may change his or its address by giving notice to the other party
stating his or its new address.  Commencing on the tenth (10th) day after the
giving of such notice, such newly designated address shall be such party’s
address for the purpose of all notices or other communications required or
permitted to be given pursuant to this Agreement.


SECTION 8.2.            SEVERABILITY.

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.


SECTION 8.3.            EXPENSES.

In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of his counsel, which the Secured Party may incur
in connection with:  (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Company to perform or observe any of the provisions hereof.


SECTION 8.4.            WAIVERS, AMENDMENTS, ETC.

The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Company of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith.  Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party in the case of any such waiver, and signed by the Secured Party
and the Company in the case of any such amendment, change or modification.


SECTION 8.5.            CONTINUING SECURITY INTEREST; PARTIAL RELEASE.

(a)  This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment or
conversion in full of the Convertible Debentures; (ii) be binding upon the
Company and its successors and assigns; and (iii) inure to the benefit of the
Secured Party


--------------------------------------------------------------------------------


and his successors and assigns.  Upon the payment or satisfaction in full or
conversion in full of the Convertible Debentures, this Agreement and the
security interest created hereby shall terminate, and, in connection therewith,
the Company shall be entitled to the return, at its expense, of such of the
Pledged Property as shall not have been sold in accordance with Section 5.2
hereof or otherwise applied pursuant to the terms hereof and the Secured Party
shall deliver to the Company such documents as the Company shall reasonably
request to evidence such termination.

(b)           Effective upon the closing of a disposition of any Pledged
Property, provided the Secured Party consents in writing prior to such
disposition or such disposition is made in the ordinary course of business, the
security interest granted hereunder in the Pledged Property so disposed of shall
terminate and the Secured Party shall deliver such documents as the Company
shall reasonably request to evidence such termination; provided, however, the
security interest granted hereunder in all remaining Pledged Property shall
remain in full force and effect.


SECTION 8.6.            INDEPENDENT REPRESENTATION.

Each party hereto acknowledges and agrees that he or it has received or has had
the opportunity to receive independent legal counsel of his or its own choice
and that he or it has been sufficiently apprised of his or its rights and
responsibilities with regard to the substance of this Agreement.


SECTION 8.7.            APPLICABLE LAW:  JURISDICTION.


THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ILLINOIS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS. 
THE PARTIES FURTHER AGREE THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN COOK
COUNTY, ILLINOIS, AND EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE
STATE COURTS OF ILLINOIS, SITTING IN COOK COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF ILLINOIS SITTING IN CHICAGO, ILLINOIS FOR THE
ADJUDICATION OF ANY CIVIL ACTION ASSERTED PURSUANT TO THIS PARAGRAPH.


SECTION 8.8.            WAIVER OF JURY TRIAL.

AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.


SECTION 8.9.            ENTIRE AGREEMENT.

This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

 

 

COMPANY:

 

 

OPEN ENERGY CORPORATION

 

 

 

 

 

By:

 

 

 

Name: David Saltman

 

 

Title:  Chief Executive Officer

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written. 

 

COMPANY:

 

 

Connect Renewable Energy, Inc.

 

 

 

 

 

By:

 

 

 

Name: David Saltman

 

 

Title:  Chief Executive Officer

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written. 

 

COMPANY:

 

 

Solar Roofing Systems, Inc.

 

 

 

 

 

By:

 

 

 

Name: David Saltman

 

 

Title:   Chief Executive Officer

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written. 

 

COMPANY:

 

 

WaterEye Corporation

 

 

 

 

 

By:

 

 

 

Name: David Saltman

 

 

Title:   Chief Executive Officer

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

 

SECURED PARTY:

 

 

JOHN FIFE

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE I

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF
ORGANIZATION

Company’s Name

 

State of
Organization

 

Employer
ID

 

Organizational
ID

Connect Renewable Energy, Inc.

 

Nevada

 

 

 

 

 

 

 

 

 

 

 

Solar Roofing Systems, Inc.

 

Ontario, Canada

 

 

 

 

 

 

 

 

 

 

 

WaterEye Corporation

 

Nevada

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A
DEFINITION OF PLEDGED PROPERTY

Effective as of the date it receives Holder’s Note Conversion Letter, for the
purpose of securing prompt and complete payment and performance by the Company
of all of the Obligations, the Company unconditionally and irrevocably grants to
the Secured Party a continuing security interest in and to, and lien upon, the
following Pledged Property of the Company:

(A)           ALL GOODS OF THE COMPANY, INCLUDING, WITHOUT LIMITATION,
MACHINERY, EQUIPMENT, FURNITURE, FURNISHINGS, FIXTURES, SIGNS, LIGHTS, TOOLS,
PARTS, SUPPLIES AND MOTOR VEHICLES OF EVERY KIND AND DESCRIPTION, NOW OR
HEREAFTER OWNED BY THE COMPANY OR IN WHICH THE COMPANY MAY HAVE OR MAY HEREAFTER
ACQUIRE ANY INTEREST, AND ALL REPLACEMENTS, ADDITIONS, ACCESSIONS, SUBSTITUTIONS
AND PROCEEDS THEREOF, ARISING FROM THE SALE OR DISPOSITION THEREOF, AND WHERE
APPLICABLE, THE PROCEEDS OF INSURANCE AND OF ANY TORT CLAIMS INVOLVING ANY OF
THE FOREGOING;

(B)           ALL INVENTORY OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ALL
GOODS, WARES, MERCHANDISE, PARTS, SUPPLIES, FINISHED PRODUCTS, OTHER TANGIBLE
PERSONAL PROPERTY, INCLUDING SUCH INVENTORY AS IS TEMPORARILY OUT OF COMPANY’S
CUSTODY OR POSSESSION AND INCLUDING ANY RETURNS UPON ANY ACCOUNTS OR OTHER
PROCEEDS, INCLUDING INSURANCE PROCEEDS, RESULTING FROM THE SALE OR DISPOSITION
OF ANY OF THE FOREGOING;

(C)           ALL CONTRACT RIGHTS AND GENERAL INTANGIBLES OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, GOODWILL, TRADEMARKS, TRADE STYLES, TRADE NAMES,
LEASEHOLD INTERESTS, PARTNERSHIP OR JOINT VENTURE INTERESTS, PATENTS AND PATENT
APPLICATIONS, COPYRIGHTS, DEPOSIT ACCOUNTS WHETHER NOW OWNED OR HEREAFTER
CREATED;

(D)           ALL DOCUMENTS, WAREHOUSE RECEIPTS, INSTRUMENTS AND CHATTEL PAPER
OF THE COMPANY WHETHER NOW OWNED OR HEREAFTER CREATED;

(E)           ALL ACCOUNTS AND OTHER RECEIVABLES, INSTRUMENTS OR OTHER FORMS OF
OBLIGATIONS AND RIGHTS TO PAYMENT OF THE COMPANY (HEREIN COLLECTIVELY REFERRED
TO AS “ACCOUNTS”), TOGETHER WITH THE PROCEEDS THEREOF, ALL GOODS REPRESENTED BY
SUCH ACCOUNTS AND ALL SUCH GOODS THAT MAY BE RETURNED BY THE COMPANY’S
CUSTOMERS, AND ALL PROCEEDS OF ANY INSURANCE THEREON, AND ALL GUARANTEES,
SECURITIES AND LIENS WHICH THE COMPANY MAY HOLD FOR THE PAYMENT OF ANY SUCH
ACCOUNTS INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OF STOPPAGE IN TRANSIT,
REPLEVIN AND RECLAMATION AND AS AN UNPAID VENDOR AND/OR LIENOR;

(F)            TO THE EXTENT ASSIGNABLE, ALL OF THE COMPANY’S RIGHTS UNDER ALL
PRESENT AND FUTURE AUTHORIZATIONS, PERMITS, LICENSES AND FRANCHISES ISSUED OR
GRANTED IN CONNECTION WITH THE OPERATIONS OF ANY OF ITS FACILITIES;

(G)           ALL EQUITY INTERESTS, SECURITIES OR OTHER INSTRUMENTS IN OTHER
COMPANIES, INCLUDING, WITHOUT LIMITATION, ANY SUBSIDIARIES, INVESTMENTS OR OTHER
ENTITIES (WHETHER OR NOT CONTROLLED); AND

(h)           all products and proceeds (including, without limitation,
insurance proceeds) from the above-described Pledged Property.


--------------------------------------------------------------------------------